Citation Nr: 1538573	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs' disability compensation benefits was proper.

2.  Entitlement to an evaluation in excess of 10 percent for hallux valgus with pes planus of the right foot, prior to November 1, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to April 1993.  

The matters addressed in this appeal came before the Board of Veterans' Appeals (Board) in October 2014 on appeal from September 2006 and February 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2006, the RO denied the Veteran's claim that recoupment of special separation benefits (SSB) from VA disability compensation was improper.  The February 2010 rating decision effectuated a March 2009 Board decision which granted separate, compensable, initial 10 percent evaluations for disability of the right foot and for disability of the left foot.  

In an October 2014 decision, the Board Remanded the two claims listed on the title page of this decision.   In March 2015, the RO assigned a 50 percent evaluation for bilateral pes planus, as a disability separate from hallux valgus of each foot, from November 1, 2014.  The RO also assigned a 10 percent evaluation for hallux valgus of each foot, evaluated separately from pes planus, from November 1, 2014.  The record does not disclose that the Veteran has disagreed with any rating assigned from November 1, 2014; the Board notes that the time allowed for disagreement with the March 2015 rating decision has not expired.  

In its October 2014 decision, the Board Referred an unadjudicated claim for an evaluation in excess of 10 percent for left foot disabilities to the RO.  In June 2015, the RO denied an evaluation in excess of 10 percent for left foot disability, prior to November 1, 2014.  The Veteran has not disagreed with the June 2015 rating decision; as with the March 2015 decision, that the time allowed for disagreement has not yet expired.  

On Remand, the RO again denied the claim that VA's recoupment of SSB was improper, and continued unchanged the 10 percent evaluation assigned for right foot hallus valgus with pes planus prior to November 1, 2014.  As the appeal of each of those issues has been perfected, those claims return to the Board for appellate review.  
Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such circumstances are not present here.  VA outpatient records dated in 2013 and 2014 disclose that the Veteran was employed at his usual occupation as a security guard, and the report of  May 2015 VA examination likewise reveals that the Veteran continued to work as a security guard.  The Veteran did seek a non service-connected pension in 2012, but was employed full-time when VA examination for purposes of that claim was conducted.  The claim was denied in September 2013, and the Veteran did not disagree.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453.  

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The Veteran received SSB when he separated from service in April 1993.  

2.  VA is required by law to withhold VA disability compensation benefits until special separation benefits paid at service separation are recouped.

3.  The Veteran's right foot hallux valgus and pes planus symptoms resulted in increased pain in the right foot, swelling of the right ankle, and diminished range of motion of the right great toe and of the right ankle, and required treatment with an air cast, then use of a brace.  


CONCLUSIONS OF LAW

1.  VA is required under laws governing disability benefits administered by VA to recoup SSB paid to the Veteran in 1993, and such recoupment is not improper.  10 U.S.C.A. §§ 1174, 1212 (West 2014); 38 U.S.C.A. §§ 5107, 7104 (West 2014); 38 C.F.R. § 3.700 (2015).

2.  The criteria for a 30 percent for hallux valgus, right great toe, with pes planus, right foot, prior to November 1, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5276-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The recoupment of a Veteran's separation pay from his or her monetary VA disability compensation benefits is required by 10 U.S.C.A. § 1174.  If a servicemembers who has received separation pay under 10 U.S.C.A. § 1174, or separation pay, severance pay or readjustment pay under other provisions of law, based on service in the armed forces, becomes entitled to disability compensation administered by VA, the total amount of the special separation benefit (SSB) paid to the service member shall be deducted from that VA disability compensation, less the amount of federal income tax withheld from the SSB.  10 U.S.C.A. § 1174(h)(2), (i) (emphasis added); 38 C.F.R. § 3.700(a)(5)(iii).    

The implementing VA regulation, 38 C.F.R. § 3.700(a)(5)(i) , likewise provides that, where payment of SSB under section 1174 was made on or after December 5, 1991, VA "will" recoup from disability compensation an amount equal to the total amount of SSB paid to the servicemember, less the amount of Federal income tax withheld from SSB pay.
 
The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. §§ 1174 (i), 1212(d).  

The Veteran's certificate of release or discharge from active duty (DD Form 214) reflects that the SSB paid to the Veteran in this case was based on early release program provisions.  The Veteran does not contend that payment of SSB in his case was based on disability severance or sole survivorship provisions.   In fact, November 2006 correspondence from the Veteran specifies that his SSB payment was not a disability benefit, but, rather, based on the convenience of the government. The Veteran noted that the service department was downsizing and had an oversupply of service members in his military occupational specialty.

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of SSB received by a former member of the armed forces.  See also VAOGCPREC 12-96 (holding that 10 U.S.C.A. § 1174(h)(2) requires VA to recoup "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513 from VA disability compensation).

The Veteran was separated from active service in April 1993.  The Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that he received SSB in the amount of $17, 404.56.  Soon after the Veteran's service discharge, the Veteran was awarded service connection was for several disabilities, but each disability was evaluated as non-disabling, so the Veteran did not receive any compensation payment from VA.  

In 2006, the Veteran sought compensable evaluations for his service-connected disabilities, and VA compensation benefits were awarded.  VA informed the Veteran that VA was withholding benefits equal to the amount of SSB received, less Federal income tax withheld.

The only argument advanced by the Veteran for disputing the recoupment is that the SSB was not a disability benefit when paid.  In essence, he argues that entitlement to VA disability compensation arose after the SSB was paid and he should not have to repay the SSB.  See November 2006 statement from Veteran.  

The Board has reviewed the claims file in light of statutory exceptions to SSB recoupment provisions, but finds that the record does not raise a possibility of applicability of an available exception in this case.  See 10 USCA §1174(h)(2)(exception to recoupment if disability which is the basis for VA compensation was incurred during a later period of active duty), (i)(defining "sole survivorship discharge"); 10 US CA §1212(d)(exceptions to recoupment based on disability severance pay for disability incurred in combat or death compensation to which dependents become entitled after the service member's death).  

The Veteran had no additional period of active service after the service which was the basis of the SSB payment.  Thus, the recoupment was proper with regard to chronology and the period of service concerned.  The recoupment in this case is not a recovery of overpayment of benefits resulting from a debt, and thus is not subject to waiver based on hardship.  Majeed v. Principi, 16 Vet. App. 421, 432 (2002).  

The recoupment of an amount equivalent to the Veteran's SSB from her VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The Board is bound by the law passed by Congress, and this decision is, unfortunately for the Veteran, dictated by the relevant statutes and regulations that were transcribed above.  VA has no discretion to authorize waiver of the recoupment of SSB in this case.  The claim that recoupment of SSB was improper must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Claim for increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making a disability determination.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Under 38 C.F.R. § 4.71 , Diagnostic Code (DC) 5276, a 10 percent evaluation is warranted for moderate unilateral or bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral pes planus.  A 30 percent evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus, if there has been a resection of the metatarsal head or when the hallux valgus is equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a. For purposes of information only, the Board notes that hallux valgus is defined as an angulation of a toe to the outside of the foot.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  This angulation, when affecting the great toe, is commonly known as a bunion.   

Under DC 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. The words "moderate" and "severe" are not defined in the VA rating schedule. Rather, the Board must evaluate all of the evidence 38 C.F.R. § 4.6.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under other regulatory provisions, including 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Historically, the Veteran was granted service connection for bilateral hallux valgus deformity and bilateral pes planus in 1993, and that disability was rated as noncompensable.  In 2006, the Veteran sought an increased evaluation for his service-connected foot disabilities.  By a March 2009 decision, the Board granted a separate, compensable, 10 percent evaluation for left foot hallux valgus and pes planus and a separate, compensable, 10 percent evaluation for right foot hallux valgus and pes planus.  The Veteran did not appeal the Board decision, and it became final.  

When the RO effectuated the Board's decision in February 2010, the Veteran disagreed with the assigned evaluations.  The Board's March 31, 2009, decision is final as to the 10 percent evaluation assigned for right foot disability prior to an including the date of the Board decision, evidence from April 1, 2009 to November 1, 2014 is relevant to the claim on appeal.

Treatment notes reflect that, after January 2009, the Veteran next sought evaluation of his feet in October 2009.  At that time, the Veteran complained of right arch pain, which would radiate up his neck and back when he was on his feet a lot.  The examiner noted that the Veteran had a low medial longitudinal arch, which would collapse on weightbearing, but no other abnormality of the right foot was noted.  The Veteran had worn down and then lost his orthotics.  Replacement orthotics were ordered.  In November 2009, the Veteran reported pain in his feet with standing or walking; he had not yet received his replacement orthotics.  

In December 2009, the Veteran reported that the replacement orthotics provided no pain relief.  The provider found limitation of range of motion bilaterally, and pain along the posterior tibial tendon, worse on the right.  An air cast and a brace were ordered.  Posterior tibial tendon dysfunction was diagnosed, in addition to hallux valgus and pes planus of each foot.

In June 2010, the Veteran complained of pain in the right ankle.  Radiologic examination showed degenerative changes at the right talonavicular joint and posterior tibial tendon deficiency, in addition to bilateral pes planus and bilateral hallux valgus on the right.  He was given a walking boot and right ankle brace.  

In October 2011, the Veteran reported an improvement in his right ankle pain, but he still reported that dull, achy pain started in the right ankle after he stood for 15 minutes.  He reported that he was unable to wear his brace to work because his supervisor would not allow it.  The Veteran had an antalgic gait.  New custom orthotics and special shoes were ordered to provide the Veteran as much support as possible when he was unable to wear the brace.

The Veteran was afforded VA examination in November 2011.  The Veteran complained of bilateral foot pain, worse in the right foot, precipitated by prolonged standing, walking more than two blocks, going up stairs, or running.  The Veteran occasionally missed work due to foot pain, as his employment in security at an office building required significant walking.  The Veteran had swelling over the medial right forefoot with tenderness.  There was slight abduction of both forefeet and slight eversion of both heels.  The right great toe hallux valgus deformity was to 20 degrees, with limited motion of the toe.  There were no callouses.  Motor strength and sensation was normal in each foot.  The examiner assigned an additional diagnosis of osteoarthritis of the talonavicular joint, right foot, with pain, as well as hallux valgus and pes planus bilaterally.

November 2013 and December 2013 outpatient notes reflect that the Veteran required treatment of tinea pedis and onychomycosis, but he did not report any change in the severity of pes planus or hallux valgus in the right foot; it was noted that his gait was not antalgic.  

The Veteran was next afforded VA examination in November 2014.  As noted above, the Veteran's rating for pes planus was increased to 50 percent, based on that evaluation, with a separate 10 percent evaluation for right foot hallux valgus and a separate 10 percent evaluation for left foot hallux valgus, from that date.  The Veteran has not disagreed with any rating assigned from November 1, 2014, so no further discussion of the evidence from November 1, 2014, to the present is required.  

The criteria for evaluating pes planus, DC 5276, provides a 20 percent evaluation for severe unilateral pes planus and a 30 percent evaluation for severe pes planus bilaterally.  Only the evaluation for the right foot is at issue, so, even though the Veteran factually has bilateral pes planus, the maximum rating which may be assigned for right foot pes planus prior to November 1, 2014 is a 20 percent evaluation.  

However, the medical evidence establishes that the Veteran's right foot pes planus resulted in pain and swelling of the right ankle as well as the right foot.  After use of custom orthotics, right ankle pain increased, and posterior tibial tendon dysfunction was diagnosed in addition to pes planus and hallux valgus.  The treatment plan was for the Veteran to use and air cast, then a brace with special shoes.  The clinical evidence reflects that the Veteran had some decrease in right ankle swelling after using that treatment regimen for a lengthy period, but right foot pain continued to be symptomatic.  The clinical evidence establishes that the Veteran's right foot pes planus may be considered severe prior to November 1, 2014, with resolution of reasonable doubt in the Veteran's favor.

The Veteran's right great toe hallux valgus has not required surgical treatment, and no provider has indicated, nor has the Veteran alleged, that the severity of the right great toe disability is equivalent to amputation.  Therefore, the Veteran is not is entitled to a separate, compensable, 10 percent evaluation for right great toe hallux valgus, under DC 5280.

The Veteran's limitation of motion of the right ankle, with the evidence of osteoarthritis of the talonavicular bone (one of several bones which make up the ankle joint), warrants a compensable, 10 percent evaluation under DC 5270, considered with DC 5003, which provides the criteria for evaluating arthritis of a joint.  

The Board has considered whether an evaluation in excess of 20 percent for unilateral pes planus and 10 percent for arthritis of the right ankle is available under any other Diagnostic Codes.  The only Diagnostic Codes which allow an evaluation in excess of 20 percent (other than for bilateral pes planus, which is not applicable to a rating pertaining to the right foot only), are DC 5278, which allows a 30 percent evaluation for unilateral claw foot, and DC 5284, which provides a 30 percent rating for severe foot injury.  

A 30 percent evaluation under DC 5284 would encompass all right foot disabilities, including swelling, limitation of motion, pes planus, arthritis, and tendon dysfunction, the Board finds that it is slightly more favorable to the Veteran to assign a 30 percent evaluation under DC 5284 than a 20 percent evaluation for pes plan and a separate 10 percent evaluation for arthritis.  

No rating in excess of 30 percent may be assigned for right foot disability, however characterized, unless there is actual loss of use of the right foot.  Since the Veteran continues to work full-time in a job which requires significant walking, going up and down stairs, and standing, it is clear that he does not meet the criteria for loss of use of the right foot.  See 38 C.F.R. § 4.63 (defining loss of use as existing when no effective function remains other than that which could be accomplished equally well with an amputation stump and prosthesis).  As no provider has suggested that the Veteran would be served equally well by amputation of the right foot, there is no medical evidence that the Veteran has loss of use of the right foot.  

As noted above, VA must consider pain and functional loss.  The Board finds that the 30 percent evaluation under DC 5284, for severe foot injuries, encompasses pain and limitation of motion, both of the right great toe and ankle, as well as other right foot disabilities, to include tendon dysfunction.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The preponderance of the evidence is against an evaluation in excess of 30 percent evaluation for right foot disability at this time.

Extraschedular evaluation

Additionally, with respect to each claim for an increased initial disability rating, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating pes planus, arthritis, and foot injuries encompass all symptoms of right foot disability the Veteran manifested.  Higher ratings are available, to include for loss of use of the right foot, but the Veteran did not manifest the increased symptoms required to show loss of use of the foot.  The assigned schedular rating is adequate.  Referral for extraschedular consideration for a rating or staged rating for right foot disability in excess of 30 percent prior to November 1, 2014, is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, as noted above, the Veteran continued to work full-time, prior to November 1, 2014, despite his service-connected disabilities.  The Veteran's demonstrated full-time employment, with occasional time off for medical care or foot pain, is contrary to a finding that the evaluation of the service-connected disabilities was inadequate to compensate the Veteran for the combined effects of his service-connected disabilities.  Consideration of entitlement to an extraschedular rating based upon the combined effect of multiple conditions is not required at this time.   

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The Veteran was notified of the evidence to substantiate increased ratings numerous times over the course of this appeal, to include in a July 2013 letter.  The Veteran's statements following the February 2010 assignment of a 10 percent rating for right foot disability, together with the Board's October 2014 discussion of the issue being remanded, explained the issues on appeal, and directed the RO to obtain the relevant records.  The Veteran's statements since the February 2010 rating decision at issue demonstrate that he understood the criteria for a claim for an increased rating for right foot disability prior to November 1, 2014.  

In this case, the determination as to the propriety of recoupment of SSB from VA disability compensation benefits is a matter of law.  No additional notice or assistance to the Veteran, where the determination includes no dispute as to the facts, but is based solely on the law, is required.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to a claim addressed in this decision.  No further action with respect to the duty to notify is required.

The Veteran has been afforded VA examination relevant to the increased rating claim on appeal, and relevant VA clinical records are associated with the electronic claims file.  The Veteran has not indicated that any non-VA clinical records are available or that other records exist which might be relevant.  The Veteran cancelled his request for a hearing, and has not submitted any additional hearing request.  Review of the record indicates substantial compliance with the prior Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified any other records that exist that might assist him to substantiate the appeals addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim that VA acted improperly in recouping special separation benefits from VA disability compensation is denied.
 
An increase from a 10 percent evaluation to a 30 percent for hallux valgus with pes planus of the right foot, prior to November 1, 2014, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


